DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/276,227 filed on 02/14/2019.
Claims 1-20 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 03/28/2019 and 02/14/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-7, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0101968; Hereinafter “Song”) in view of Hankendi et al. (US 2017/0220022; Hereinafter “Hankendi”).
Regarding claim 1, Song teaches a method comprising: 
(Song: Para. [0030], Para. [0032], the device usage trace may indicate device-sharing effect of the mobile application and at least one other mobile application. Para. [0036], According to an embodiment of the present invention, a method of providing estimated power use of a mobile application may comprise: collecting a user's sensor usage trace and device usage trace reflecting the user's mobile device usage pattern; generating hardware usage statistics based on the sensor usage trace and the device usage trace by executing an executable file of the mobile application;); 
fitting a power model to the power consumption data and determining at least one parameter based on the fitting (Song: Fig. 2-3, Para. [0026], According to an embodiment, the power consumption estimate value may use a finite state machine model of a hardware when the mobile application is running. Para. [0118], Power used or consumed by the hardware components is estimated based on a system call based method. In FIG. 6A, a finite state machine (FSM) based power model is shown. In FIG. 6B, a finite state machine based power model is shown as to a Bluetooth. Also, a finite machine power model of an entire device may be generated by considering hardware sharing effects of the system calls. By using the finite state machine based power model, power state of the hardware components and hardware sharing effects according to the system calls may be determined. Power state of the hardware component according to each system call may be profiled with a power measurement device to generate the power model. Para. [0078]-[0080], Para. [0112], As shown in FIG. 3, the collected device usage trace may include a list of timestamped elements (for example, timestamp, API function, parameter values, etc.). Based on the timestamp, the device usage replayer (400) may call the API with the parameter values.); and 
Song does not explicitly teach creating a fingerprint of the device based on the at least one parameter.
In an analogous art, Hankendi teaches a system and method wherein creating a fingerprint of the device based on the at least one parameter (Hankendi: Para. [0032], In some embodiments, the applications are run on a single platform and temperature profiles are recorded using temperature sensors implemented in the processing system. Para. [0034], Para. [0035], The peak temperature and the thermal time constants may also be estimated based on a comparison of the platform that is executing the application and the platforms that are used in the benchmark process. [profile of platform executing the application based on a parameter also created]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hankendi with the system and method of Song to include wherein creating a fingerprint of the device based on the at least one parameter because this functionality can provide device fingerprints or profiles of power consumption while applications are executing to help improve performance (Hankendi: Para. [0017]). 
Regarding claim 2, Song and Hankendi teaches the method of claim 1, wherein a manufacturing characteristic of the device contributes to power consumption specified in the power consumption data (Hankendi: Para. [0015], Thermal time constants are determined in part by static factors such as a power consumption profile of components of the processing system, layout of the components in the processing system, thermal conductivity in the processing system, a type or distribution of passive heat dissipation elements in the processing system, and the like. Thermal time constants also vary dynamically in response to changes in factors such as an overall workload of the processing system, numbers of memory accesses performed by the processing system, number of floating-point operations performed by the processing system, a speed of a fan used to dissipate heat in the processing system, and the like.).
Regarding claim 3, Song and Hankendi teaches the method of claim 1, further comprising storing the fingerprint of the device (Hankendi: Fig. 1, Para. [0038], At block 405, the controller accesses initial values of thermal time constants. For example, the controller may determine initial values of the thermal time constants using static factors such as a power consumption profile of components of the processing system, layout of the components in the processing system, thermal conductivity in the processing system, a type or distribution of passive heat dissipation elements in the processing system, and the like to estimate a thermal or power profile of the processing system. The thermal power profile may then be used to estimate the thermal time constants based on benchmark values, which may be stored in a look up table such as the LUT 140 shown in FIG. 1.).
Regarding claim 4, Song and Hankendi teaches the method of claim 1, wherein the power model is a function of static power consumption and dynamic power consumption (Hankendi: Para. [0033], The initial values of the model parameters reflect static factors such as thermal conductivity and layout of the processing system, e.g., on the surface of a chip. Para. [0016], Values of the thermal time constants that characterize a processing system can be dynamically determined at run time by estimating a peak temperature based on power consumption rate and a heat dissipation rate of the processing system while performing one or more operations. Para. [0031], The PID controller 135 dynamically modifies values of the peak temperature or the thermal time constants by reducing an error between one or more measured temperature values and one or more temperature values predicted based on previously determined values of the peak temperature and the thermal time constants.).
Regarding claim 5, Song and Hankendi teaches the method of claim 1, wherein the power model is a function of static power, dynamic power, and temperature (Hankendi: Para. [0033], The initial values of the model parameters reflect static factors such as thermal conductivity and layout of the processing system, e.g., on the surface of a chip. Para. [0016], Values of the thermal time constants that characterize a processing system can be dynamically determined at run time by estimating a peak temperature based on power consumption rate and a heat dissipation rate of the processing system while performing one or more operations. Para. [0031], The PID controller 135 dynamically modifies values of the peak temperature or the thermal time constants by reducing an error between one or more measured temperature values and one or more temperature values predicted based on previously determined values of the peak temperature and the thermal time constants. Para. [0038], For example, the controller may determine initial values of the thermal time constants using static factors such as a power consumption profile of components of the processing system, layout of the components in the processing system, thermal conductivity in the processing system, a type or distribution of passive heat dissipation elements in the processing system, and the like to estimate a thermal or power profile of the processing system. [thermal values include temperature]).
Regarding claim 6, Song and Hankendi teaches the method of claim 1, wherein the power model is a function of static power, dynamic power, temperature and utilization (Hankendi: Para. [0033], The initial values of the model parameters reflect static factors such as thermal conductivity and layout of the processing system, e.g., on the surface of a chip. Para. [0016], Values of the thermal time constants that characterize a processing system can be dynamically determined at run time by estimating a peak temperature based on power consumption rate and a heat dissipation rate of the processing system while performing one or more operations. Para. [0031], The PID controller 135 dynamically modifies values of the peak temperature or the thermal time constants by reducing an error between one or more measured temperature values and one or more temperature values predicted based on previously determined values of the peak temperature and the thermal time constants. Para. [0015], Thermal time constants also vary dynamically in response to changes in factors such as an overall workload of the processing system, numbers of memory accesses performed by the processing system, number of floating-point operations performed by the processing system, a speed of a fan used to dissipate heat in the processing system, and the like. [power values and rates may change with utilization such as workload and memory accesses]).
Regarding claim 7, Song and Hankendi teaches the method of claim 1, wherein the power consumption data comprises power consumption associated with individual components in the device (Hankendi: Para. [0032], Some embodiments of the PID controller 135 receive feedback indicating power consumption of the processing system 100 (or individual components thereof), one or more temperatures measured by the temperature sensors 145, a speed of the fan 150, values of the performance counters 155, and the like.).
Regarding claim 8, Song and Hankendi teaches the method of claim 6, further comprising causing different apps that stress different parts of the device to run on the (Hankendi: Para. [0022], For example, different application phases may induce different thermal rise times in the processor cores 101-112 or the GPU 120, may have different thermal intensities, or may exhibit different thermal profiles when executed on the different processor cores 101-112 or the GPU 120, as discussed herein. [application may stress different CPU cores or the GPU instead of CPU] Para. [0023]), and wherein the power consumption data is obtained from running the different apps (Song: Para. [0019], a device usage replayer, reflecting device-sharing effect of the mobile application and the other mobile applications based on the device usage trace; and a hardware usage monitor, collecting the hardware usage statistics.).
Regarding claim 11, Song teaches a system, comprising: at least one hardware processor coupled with a memory device, the at least one hardware processor operable to at least: receive power consumption data associated with a device (Song: Para. [0030], Para. [0032], the device usage trace may indicate device-sharing effect of the mobile application and at least one other mobile application. Para. [0036], According to an embodiment of the present invention, a method of providing estimated power use of a mobile application may comprise: collecting a user's sensor usage trace and device usage trace reflecting the user's mobile device usage pattern; generating hardware usage statistics based on the sensor usage trace and the device usage trace by executing an executable file of the mobile application), 
fit a power model to the power consumption data and determine at least one parameter based on fitting the power model (Song: Fig. 2-3, Para. [0026], According to an embodiment, the power consumption estimate value may use a finite state machine model of a hardware when the mobile application is running. Para. [0118], Power used or consumed by the hardware components is estimated based on a system call based method. In FIG. 6A, a finite state machine (FSM) based power model is shown. In FIG. 6B, a finite state machine based power model is shown as to a Bluetooth. Also, a finite machine power model of an entire device may be generated by considering hardware sharing effects of the system calls. By using the finite state machine based power model, power state of the hardware components and hardware sharing effects according to the system calls may be determined. Power state of the hardware component according to each system call may be profiled with a power measurement device to generate the power model. Para. [0078]-[0080], Para. [0112], As shown in FIG. 3, the collected device usage trace may include a list of timestamped elements (for example, timestamp, API function, parameter values, etc.). Based on the timestamp, the device usage replayer (400) may call the API with the parameter values.); 
Song does not explicitly teach wherein a manufacturing characteristic of the device contributes to power consumption specified in the power consumption data; and create a fingerprint of the device based on the at least one parameter.
In an analogous art, Hankendi teaches a system and method wherein a manufacturing characteristic of the device contributes to power consumption specified in the power consumption data (Hankendi: Para. [0015], Thermal time constants are determined in part by static factors such as a power consumption profile of components of the processing system, layout of the components in the processing system, thermal conductivity in the processing system, a type or distribution of passive heat dissipation elements in the processing system, and the like. Thermal time constants also vary dynamically in response to changes in factors such as an overall workload of the processing system, numbers of memory accesses performed by the processing system, number of floating-point operations performed by the processing system, a speed of a fan used to dissipate heat in the processing system, and the like.); and 
create a fingerprint of the device based on the at least one parameter (Hankendi: Para. [0032], In some embodiments, the applications are run on a single platform and temperature profiles are recorded using temperature sensors implemented in the processing system. Para. [0034], Para. [0035], The peak temperature and the thermal time constants may also be estimated based on a comparison of the platform that is executing the application and the platforms that are used in the benchmark process. [profile of platform executing the application based on a parameter also created]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hankendi with the system and method of Song to include wherein a manufacturing characteristic of the device contributes to power consumption specified in the power consumption data; and (Hankendi: Para. [0017]). 
Regarding claims 12-17, claims 12-17 are rejected under the same rational as claims 3-8, respectively.
Regarding claim 20, Song teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: 
receive, by the computer, a communication from a device (Song: Para. [0030], Para. [0032], the device usage trace may indicate device-sharing effect of the mobile application and at least one other mobile application. Para. [0036], According to an embodiment of the present invention, a method of providing estimated power use of a mobile application may comprise: collecting a user's sensor usage trace and device usage trace reflecting the user's mobile device usage pattern; generating hardware usage statistics based on the sensor usage trace and the device usage trace by executing an executable file of the mobile application); 
monitor, by the computer, power consumption of the device (Song: Fig. 2-3, Para. [0026], According to an embodiment, the power consumption estimate value may use a finite state machine model of a hardware when the mobile application is running. Para. [0118], Power used or consumed by the hardware components is estimated based on a system call based method. In FIG. 6A, a finite state machine (FSM) based power model is shown. In FIG. 6B, a finite state machine based power model is shown as to a Bluetooth. Also, a finite machine power model of an entire device may be generated by considering hardware sharing effects of the system calls. By using the finite state machine based power model, power state of the hardware components and hardware sharing effects according to the system calls may be determined. Power state of the hardware component according to each system call may be profiled with a power measurement device to generate the power model. Para. [0078]-[0080], Para. [0112], As shown in FIG. 3, the collected device usage trace may include a list of timestamped elements (for example, timestamp, API function, parameter values, etc.). Based on the timestamp, the device usage replayer (400) may call the API with the parameter values.).
Song does not explicitly teach based on the power consumption, identify, by the computer, the device.
In an analogous art, Hankendi teaches a system and method wherein based on the power consumption, identify, by the computer, the device (Hankendi: Para. [0032], In some embodiments, the applications are run on a single platform and temperature profiles are recorded using temperature sensors implemented in the processing system. Para. [0034], Para. [0035], The peak temperature and the thermal time constants may also be estimated based on a comparison of the platform that is executing the application and the platforms that are used in the benchmark process. [utilizing power profile to determine a platform that is executing the application meets identify the device limitation]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hankendi with the system and method of Song to include wherein based on the power consumption, identify, by the computer, the device because this functionality can provide device fingerprints or profiles of power consumption while applications are executing to help improve performance (Hankendi: Para. [0017]). 

Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0101968; Hereinafter “Song”) in view of Hankendi et al. (US 2017/0220022; Hereinafter “Hankendi”) in view of Lebel et al. (US 2016/0338170; Hereinafter “Lebel”).
Regarding claim 9, Song and Hankendi teaches the method of claim 1.  Song and Hankendi does not explicitly teach wherein the fingerprint can be used to authenticate the device.  
In an analogous art Lebel teaches a system and method wherein the fingerprint can be used to authenticate the device (Lebel: Para. [0047], The identifier and/or the cryptographic parameter enables agents of the manufacturer (e.g., a backend server or a lamp commissioning application) to uniquely identify the lamp unit and extract data associated with the lamp unit only available to the manufacturer. The identifier and/or the cryptographic parameter can also enable agents of the manufacturer to verify that the lamp unit is authentic and complies with known to security protocols and/or policies. Para. [0041]-[0042], [0065]-[0066]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lebel with the system and method of Song and Hankendi to include wherein the fingerprint can be used to authenticate the device because this functionality provides for device authentication based on power consumption profiles or manufacturing identifiers to ensure authenticity (Lebel: Para. [0042], [0047]). 
Regarding claim 18, claim 18 is rejected under the same rational as claim 9.

Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2019/0101968; Hereinafter “Song”) in view of Hankendi et al. (US 2017/0220022; Hereinafter “Hankendi”) in view of Aguayo Gonzalez et al. (US 2015/0317475; Hereinafter “Gonzalez”).
Regarding claim 10, Song and Hankendi teaches the method of claim 1. Song and Hankendi does not explicitly teach wherein the fingerprint can be used for protecting a computer from a malicious attack. 
In an analogous art, Gonzalez teaches wherein the fingerprint can be used for protecting a computer from a malicious attack (Gonzalez: Para. [0005], In some embodiments, a power fingerprinting (PFP) system provides an integrity assessment and intrusion detection solution for critical cyber systems based on taking fine-grained measurement of a processor's side channels (e.g. power consumption) and comparing them against trusted baseline references such as power signatures or fingerprints (e.g., patterns that result from the specific sequence of bit transitions during execution) for anomaly detection.) 
(Gonzalez: Para. [0063]). 
Regarding claim 19, claim 19 is rejected under the same rational as claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437